Name: Administrative Commission of the European Communities on social security for migrant workers - 2005/204/EC: Decision No 199 of 13 October 2004 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 300 series) (Text with EEA relevance and for the EU/Switzerland Agreement)
 Type: Decision
 Subject Matter: social protection;  employment;  labour market;  documentation
 Date Published: 2005-03-18

 18.3.2005 EN Official Journal of the European Union L 73/1 DECISION No 199 of 13 October 2004 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 300 series) (Text with EEA relevance and for the EU/Switzerland Agreement) (2005/204/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Regulation (EEC) No 1408/71 of the Council of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2(1) of Regulation (EEC) No 574/72 of the Council of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (2), under which it is the duty of the Administrative Commission to draw up models of documents necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72, Having regard to Decision No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (3), Whereas: (1) The enlargement of the European Union on 1 May 2004 requires forms E 301, E 302 and E 303 to be amended. (2) The Agreement on the European Economic Area (EEA Agreement) of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area. (3) The European Community and its Member States, and the Swiss Confederation have concluded an Agreement on the free movement of persons (Swiss Agreement) which entered into force on 1 June 2002. Annex II to the Agreement refers to Regulations (EEC) No 1408/71 and (EEC) No 574/72. (4) For practical reasons, the forms used in the European Union and under the EEA and Swiss Agreements should be identical, HAS DECIDED AS FOLLOWS: 1. The model forms E 301, E 302 and E 303 reproduced in Decision No 154 are replaced by the models appended hereto. 2. The competent authorities of the Member States shall make available to the parties concerned (rightful claimants, institutions, employers, etc.) the forms according to the models appended hereto. 3. These forms shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for all addressees (rightful claimants, institutions, employers, etc.) to receive the form printed in their own language. 4. This Decision, which replaces Decision No 154, shall be published in the Official Journal of the European Union. It shall be applicable from the first day of the month following its publication. The Chairman of the Administrative Commission C.J. VAN DEN BERG (1) OJ L 149, 5.7.1971, p. 2. Regulation last amended by Regulation (EC) No 631/2004 of the European Parliament and of the Council (OJ L 100, 6.4.2004, p. 1). (2) OJ L 74, 27.3.1972, p. 1. Regulation last amended by Regulation (EC) No 631/2004 of the European Parliament and of the Council. (3) OJ L 244, 19.9.1994, p. 123.